RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                          File Name: 04a0414p.06

                        UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT
                                        _________________


                                                           X
                                    Plaintiff-Appellant, -
 WANDA BIRCH,
                                                            -
                                                            -
                                                            -
                                                                No. 03-3228
         v.
                                                            ,
                                                             >
 CUYAHOGA COUNTY PROBATE COURT; JOHN J.                     -
                                                            -
                                  Defendants-Appellees. -
 DONNELLY, Presiding Judge,

                                                            -
                                                          N
                           Appeal from the United States District Court
                          for the Northern District of Ohio at Cleveland.
                           No. 01-01694—Ann Aldrich, District Judge.
                                         Argued: June 10, 2004
                                 Decided and Filed: December 1, 2004
                        Before: KEITH, CLAY, and GIBBONS, Circuit Judges.
                                          _________________
                                               COUNSEL
ARGUED: Caryn M. Groedel, CARYN, GROEDEL & ASSOCIATES, Beachwood, Ohio, for Appellant.
Elizabeth S. Rudnick, ULMER & BERNE, Cleveland, Ohio, for Appellees. ON BRIEF: Caryn M.
Groedel, CARYN, GROEDEL & ASSOCIATES, Beachwood, Ohio, for Appellant. Elizabeth S. Rudnick,
Stephanie E. Trudeau, Thomas H. Barnard, Jr., ULMER & BERNE, Cleveland, Ohio, Linda L. Woeber,
MONTGOMERY, RENNIE & JONSON, Cincinnati, Ohio, for Appellees.
       CLAY, J., delivered the opinion of the court, in which KEITH, J., joined. GIBBONS, J. (pp. 14-18),
delivered a separate opinion concurring in part and dissenting in part.
                                          _________________
                                              OPINION
                                          _________________
        CLAY, Circuit Judge. Plaintiff Wanda Birch, a magistrate in the Release of Assets Department of
the Cuyahoga County Court of Common Pleas Probate Court (“Probate Court”), appeals the January 27,
2003 order of the United States District Court for the Northern District of Ohio, granting summary judgment
in favor of the Probate Court and Defendant Judge John J. Donnelly, Presiding Judge of the Probate Court,
on her claims for race and sex discrimination under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-2(a), and under the Ohio Civil Rights Act, OH. REV. CODE ANN. § 4112.02; retaliation
under 42 U.S.C. § 1983 and under the Ohio Civil Rights Act, OH. REV. CODE ANN. § 4112.02; violations
of the Equal Pay Act, 29 U.S.C. § 206(d)(1); age discrimination, in violation of the Age Discrimination in

                                                    1
No. 03-3228                   Birch v. Cuyahoga County Probate Court, et al.                                            Page 2


Employment Act of 1967, 29 U.S.C. § 621 et seq.; and for intentional infliction of emotional distress. For
the reasons that follow, we AFFIRM the dismissal of Birch’s Title VII and Equal Pay Act claims, as well
as her claims for race discrimination, age discrimination, and intentional infliction of emotional distress.
We REVERSE, however, the district court’s dismissal of her sex-based wage discrimination claim under
the Ohio Civil Rights Act.
                                                                 I.
A.          Substantive Facts
        On September 7, 1993, Plaintiff Wanda Birch was hired as a Probate Court magistrate after
interviewing  with Probate Court Administrator/Magistrate John Polito, as well as Judge Donnelly, Presiding
Judge.1 The Probate Court has six departments: Front Office, Accounts, Adoption, Guardianship,
Psychiatric, and Release of Assets. Birch was hired as a Release of Assets magistrate and continues to serve
in that capacity.
        In 1998, the magistrates of the Domestic Relations Division of the Cuyahoga County Court of
Common Pleas conducted a study of the salary levels of all the magistrates in each of the Divisions of the
Court of Common Pleas as part of a state-wide survey of magistrate positions. The salary survey showed
that the average salary of female Probate Court magistrates was lower than the average salary of male
Probate Court magistrates, and that the highest paid female magistrate was earning less than the lowest paid
male magistrate. Birch’s salary was revealed to be the lowest of any of the magistrates in any of the
divisions of the Cuyahoga County Court of Common Pleas. Upon learning the results of the salary survey,
the four female Probate Court magistrates, including Birch, requested a meeting with Judge Donnelly and
Magistrate Polito.
        The four female magistrates met with Judge Donnelly and Magistrate Polito in October, 1998. In
response to Birch’s concern about her low salary, Judge Donnelly stated that certain departments in the
Probate Court had more responsibility and therefore justified higher salaries compared to the Release of
Assets Department. According to Birch, Judge Donnelly added, “I don’t know how I would make these
salaries fair. I rely on the men to do the important work of the Court.”
        Birch then asked Judge Donnelly why she was the lowest paid Magistrate at the court and whether
he had a concern about her work. Judge      Donnelly responded that he did not “trust her work,” adding, “I
would prefer that you not work here.”2 When Birch asked if she was being fired, Judge Donnelly responded
that she was not fired, only that he would prefer that she not work at the court. He also allegedly told Birch,
“I don’t have to hire women,” and told all of the female magistrates that if they do not want to work at the
court, they do not have to do so.
        Birch alleges that following the meeting with Judge Donnelly, she was denied spill-over work from
the Front Office Department for a period of time, as was Magistrate Heidi Koenig, who also had participated
in the meeting with Judge Donnelly. Magistrate Koenig subsequently was promoted to a position in the
Front Office in 2001. Birch also alleges that her work was subject to greater scrutiny in retaliation for her
complaint about her lower salary.




     1
         Birch was actually hired as a general referee in the Release of Assets Department. Referees are now called magistrates.
     2
     According to Birch, Judge Donnelly said in anger, “You’re fired.” When she asked for a reason for the termination, Judge
Donnelly would not provide one, only saying that he would speak to Birch in private. After he calmed down he said, “That’s
okay, you can stay.”
No. 03-3228             Birch v. Cuyahoga County Probate Court, et al.                                 Page 3


B.     Procedural History
        On July 12, 2001, Birch filed a complaint against the Probate Court and Judge Donnelly, alleging
race, sex and age discrimination, retaliation, and intentional infliction of emotional distress. On January 27,
2003, the district court granted Defendants’ motions for summary judgment. Although the district court
rejected Defendants’ argument that Birch is not covered by Title VII, the ADEA, and the Equal Pay Act,
it dismissed the race, sex and age discrimination claims on the ground that Birch had not shown an adverse
employment action with respect to her failure-to-promote claim or that persons outside of her protected
classes had been treated differently. With respect to Birch’s wage discrimination claims brought under Title
VII and the Ohio Civil Rights Act, the court held that Defendants’ reasons for Birch’s lower wages
compared to the male magistrates on the Probate Court were legitimate and undisputed. The court stated:
       The various magistrates perform widely divergent tasks, and many of these tasks are far
       more challenging and time-consuming than others. In the present case, while Birch was the
       lowest paid magistrate, it is uncontestably established before this Court that she lacked any
       job experience when she was hired, was the least senior magistrate, completed less
       challenging and less time-consuming work than other supervisory and non-supervisory
       magistrates, and performed in a manner that was substantively dissatisfactory to her
       employer.
As to her wage discrimination claim brought under the Equal Pay Act, the court held that Birch’s magistrate
position was not substantially equal to the higher-paid magistrate positions, and, in any event, the wage
differential was justified on the basis of seniority and merit. The court dismissed the intentional infliction
of emotional distress claim because Birch had failed to establish that Judge Donnelly’s conduct toward her
was sufficiently outrageous under Ohio law. The court never directly addressed Birch’s retaliation claim,
but the court’s summary judgment order implicitly dismissed that claim as well.
       On appeal, Birch has not contested the district court’s dismissal of her race and age discrimination
claims, nor her failure-to-promote claim and her claim for intentional infliction of emotional distress.
Therefore, she has waived review of those portions of the district court’s order. The remaining issues for
review are whether the district court erred in dismissing Birch’s claim for sex-based wage discrimination,
whether brought under Title VII, the Equal Pay Act or the Ohio Civil Rights Act, and in dismissing her
claims for retaliation under § 1983 and the Ohio Civil Rights Act.
                                                      II.
A.     Standard of Review
         This Court reviews de novo a district court's decision to grant summary judgment. Cockrel v. Shelby
County Sch. Dist., 270 F.3d 1036, 1048 (6th Cir. 2001). Summary judgment must be granted if the
pleadings and evidence “show that there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c). A dispute over a material fact is only
a “genuine issue” if a reasonable jury could find for the nonmoving party on that issue. Cockrel, 270 F.3d
at 1048 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In reviewing the district court's
grant of summary judgment, this Court must view all the facts and the inferences drawn therefrom in the
light most favorable to the nonmoving party. Id. (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986)).
No. 03-3228                  Birch v. Cuyahoga County Probate Court, et al.                                                 Page 4


B.       Birch’s Coverage by Title VII and the Equal Pay Act
         1.        Title VII
        Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any individual,
or otherwise  to discriminate against any individual” because of sex. 42 U.S.C. § 2000e-2(a)(1) (emphasis
added).3 Notwithstanding the statutory language that refers to “individual[s],” courts have limited Title
VII’s protections to individuals who are “employees.” See Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d
1236, 1242 (11th Cir. 1998) (“The statute does not define ‘any individual,’ and although we could read the
term literally, we have held that only those plaintiffs who are ‘employees’ may bring a Title VII suit.”)
(collecting cases). According to the statutory language:
         [t]he term “employee” means an individual employed by an employer, except that the term
         “employee” shall not include any person elected to public office in any State or political
         subdivision of any State by the qualified voters thereof, or any person chosen by such officer
         to be on such officer’s personal staff, or an appointee on the policy making level or an
         immediate adviser with respect to the exercise of the constitutional or legal powers of the
         office. The exemption set forth in the preceding sentence shall not include employees subject
         to the civil service laws of a State government, governmental agency or political subdivision.
42 U.S.C.A. § 2000e(f).
        Defendants argue that Birch is not an “employee” for Title VII purposes and, therefore, she cannot
sue under that statute. They argue that she is an exempt employee because she is not subject to Ohio’s civil
service laws and because she either serves on the personal staff of an elected state official (Judge Donnelly)
or is an appointee on the policy-making level. Since it is undisputed that Judge Donnelly is an elected
official, see OH. REV.4 CODE ANN. § 2101.02, and Birch’s magistrate position is not subject to the civil
service laws of Ohio, the question is whether Birch’s position as a magistrate in the Release of Assets
Department satisfies either the “personal staff” exemption or the “policymaker” exemption.
                  a.        “Personal staff” exemption
       A state government employee, not subject to the civil service laws, is not an “employee” for Title
VII purposes if she works on an elected official’s “personal staff.” 42 U.S.C. § 2000e(f). The following,
non-exhaustive list of factors is relevant to this determination:
         (1) whether the elected official has plenary powers of appointment and removal, (2) whether
         the person in the position at issue is personally accountable to only that elected official,
         (3) whether the person in the position at issue represents the elected official in the eyes of
         the public, (4) whether the elected official exercises a considerable amount of control over
         the position, (5) the level of the position within the organization’s chain of command, and
         (6) the actual intimacy of the working relationship between the elected official and the
         person filling the position.



     3
     It also unlawful for an employer “to limit, segregate, or classify his employees or applicants for employment in any way
which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as
an employee,” because of sex. Id.§ 2000e-2(a)(2) (emphasis added).
     4
      See OH. REV. CODE. ANN. § 124.11(A)(9) (providing that “persons employed by and directly responsible to elected county
officials or a county administrator and holding a fiduciary or administrative relationship to such elected county officials or county
administrator” are not classified as civil servants); see also Dyer v. Radcliffe, 169 F. Supp.2d 770, 774 (S.D. Ohio 2001) (noting
that magistrate in Ohio Court of Common Pleas’ Juvenile Division was not a civil servant).
No. 03-3228             Birch v. Cuyahoga County Probate Court, et al.                                   Page 5


Walton v. State of Mich., No. 90-1116, 1990 WL 182033, at *2 (6th Cir. Nov. 23, 1990) (quoting Teneyuca
v. Bexar County, 767 F.2d 148, 151 (5th Cir. 1985)). “‘The ‘personal staff’ exception becomes less
applicable the lower the particular employee’s position because the exception was primarily intended to
exempt the elected official’s immediate subordinates or those who are his first line advisors.” Montgomery
v. Brookshire, 34 F.3d 291, 296 (5th Cir. 1994) (internal quotation marks and citations omitted). Despite
the fact that the exemption is to be construed narrowly and involves a highly factual inquiry, Teneyuca, 767
F.2d at 152, summary judgment nevertheless may be appropriate when there is no genuine issue of material
fact as to the applicability of the relevant factors.
         Upon consideration of these factors, we hold as a matter of law that Birch is exempt from Title VII
as a member of Judge Donnelly’s “personal staff.” First, Judge Donnelly is an elected official, and Birch,
like all the other magistrates at the Probate Court, serves at his pleasure. Second, Birch is personally
accountable only to Judge Donnelly, who is responsible for hiring and supervising the magistrates. Third,
as Magistrate Heidi Koenig testified at deposition, Birch (like all the other Probate Court magistrates)
represents both the Probate Court and Judge Donnelly in the eyes of the public. Indeed, Birch admitted as
much in a letter to Judge Donnelly prior to the commencement of this litigation. See J.A. 276 (“I want to
thank you for the opportunity you give me to serve you and the public as your magistrate. I always work
diligently to represent you and this court as one of the best Judges and courts in Cuyahoga County.”).
Fourth, Judge Donnelly exercises a considerable amount of control over Birch’s position because he has the
power to hire, fire, and supervise her performance; controls Birch’s pay raises; relies on Birch to perform
work that he is not available to do; and relies on Birch’s recommendations in carrying out court business.
Fifth, the record indicates that Birch reports directly to Judge Donnelly; she is his immediate subordinate.
        As to the sixth factor, the evidence suggests that Birch has an intimate working relationship with
Judge Donnelly because Birch is only one of ten magistrate judges at the Probate Court, and Judge Donnelly
depends on Birch to complete the work of the court. Birch contends that the relationship is not intimate
because Judge Donnelly has provided very little by way of hands-on or day-to-day interaction with Birch.
Her contention, however, is supported only by her vague, conclusory denial of regular contact with Judge
Donnelly. See J.A. 325 (“My contact with management on a day-to-day basis occurs much more frequently
with Magistrate Polito than with … Judge Donnelly.”). The undisputed facts remain that Birch, like the
other magistrate judges, represents Judge Donnelly in the eyes of the public, completes work that Judge
Donnelly cannot himself complete, and makes substantive recommendations to Judge Donnelly on matters
before the court. Thus, Birch’s relationship with Judge Donnelly is intimate in the sense that their
respective duties are heavily interdependent. Their relationship does not lose its intimate status merely
because Birch is afforded a necessary degree of autonomy in her work, such that she and Judge Donnelly
need not interact on a daily basis. Based on the totality of the factors, we hold that Birch is exempt from
Title VII’s coverage as a member of Judge Donnelly’s personal staff.
               b.      “Policy making employee” exemption
        Defendants also argue that Birch is exempt from Title VII as “an appointee on the policy making
level,” relying on the district court decision in Dyer v. Radcliffe, supra. In that case, Plaintiff James Dyer,
a referee (the same as a magistrate) was appointed by Judge Gerald Radcliffe of the Ohio Court of Common
Pleas to serve in the Juvenile Division. The court held that Dyer was a policy-making employee,
unprotected by Title VII, reasoning as follows:
       Under Ohio law, “the juvenile judge may appoint ... referees ....” O.R.C. § 2151.16. The
       Sixth Circuit has determined that “the referee effectively makes policy for, or suggests
       policy to the court on each occasion that he resolves a dispute in the court’s name or
       recommends a disposition to the judge.” Mumford v. Basinski, 105 F.3d 264, 272 (6th
       Cir.1997). In addition, Dyer’s referee position, which can be described as one “directly
       responsible to [an] elected county official[ ] ... and holding a fiduciary or administrative
       relationship to such elected county official [ ] ....[,]” is also exempt from the civil service
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                              Page 6


         laws. O.R.C. § 124.[11](A)(9). Because Dyer’s position was an appointee on the policy
         making level, and he is exempt from the civil service laws of Ohio, he is not an employee
         under Title VII. Thus, he is not qualified to bring a suit under Title VII against Common
         Pleas Court or Judge Radcliffe.
Dyer, 169 F. Supp.2d at 774-75.
        As was the case in Dyer, Judge Donnelly, an elected official, has the authority to appoint magistrates
like Birch, who are exempt from the civil service laws. See OH. REV. CODE ANN. § 2101.01 (“The probate
judge shall employ and supervise all clerks, deputies, magistrates, and other employees of the probate
division.”); id. § 124.11(A)(9) (providing that “persons employed by and directly responsible to elected
county officials or a county administrator and holding a fiduciary or administrative relationship to such
elected county officials or county administrator” are not classified as civil servants). Further, as noted in
Dyer, this Court in Mumford held that the inherent duties of a magistrate in the service of an Ohio Domestic
Relations Court involve policymaking:
         Unquestionably, the inherent duties of an Ohio domestic relations court referee entail a
         relationship of confidence between the referee and the judge(s) which he serves. The referee
         is privy to confidential litigation materials and internal court communications in the
         discharge of his duties, and further maintains a personal confidential relationship with the
         judge(s) which [sic] he serves. See Blair[ v. Meade, 76 F.3d 97, 101 (6th Cir. 1996)];
         Balogh v. Charron, 855 F.2d 356 (6th Cir.1988). Moreover, the referee effectively makes
         policy for, or suggests policy to, the court on each occasion that he resolves a dispute in the
         court’s name or recommends a disposition to a judge. Consequently, his supervising judge
         must be convinced that the judgment capabilities of the referee, and the confidential
         relationships that arise as a result of the intimate judicial and quasi-judicial discussions, are
         unquestionable. …Ohio law expressly assigns some discretionary adjudicative authority to
         the referees, permits Ohio judges to delegate other adjudicative powers to the referees, and
         provides that the referees shall proffer advice (often in confidence) to the judges concerning
         the disposition of cases and other legal controversies. For these reasons, this court is
         constrained to rule that Mumford’s former position as a referee for the Domestic Relations
         Court was an inherently political post….
Id. at 272. Since the inherent duties of a probate magistrate are delineated by the same Ohio Rules of Civil
Procedure that govern a domestic relations magistrate,5 Mumford compels us to conclude that Birch
effectively makes policy for the Probate Court by resolving disputes and recommending dispositions to
Judge Donnelly. Accordingly, we affirm the dismissal of Birch’s Title VII claim on the independent ground
that she is exempt from the statute’s protections as a policymaking employee.
         2.       Equal Pay Act
       The Fair Labor Standards Act, which the Equal Pay Act amended, contains “personal staff” and
“policy maker” exemptions that parallel Title VII’s exemptions. The FLSA’s protections (and thus the
Equal Pay Act’s protections) do not extend to an individual:
                  (i) who is not subject to the civil service laws of the State, political
                  subdivision, or agency which employs him; and
                  (ii) who–

    5
      See OH. REV. CODE ANN. § 2101.32 (“The Rules of Civil Procedure shall govern actions and proceedings in the probate
court as provided in Civil Rule 73.”); Mumford, 105 F.3d at 272 (looking to Civil Rule 73 and related rules to determine inherent
duties of domestic relations magistrate).
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                                Page 7


                            (I) holds a public elective office of that State, political
                            subdivision, or agency,
                            (II) is selected by the holder of such an office to be a member
                            of his personal staff, [or]
                            (III) is appointed by such an officeholder to serve on a
                            policymaking level[.]
29 U.S.C.A. § 203(e)(2)(C). Courts have interpreted the FLSA’s “personal staff” and “policymaking”
exemptions consistently with their Title VII counterparts. See Nichols v. Hurley, 921 F.2d 1101, 1110 (10th
Cir. 1990) (“[W]e believe that the nonexhaustive list of factors to be considered in evaluating the ‘personal
staff’ exception [under the FLSA] were well articulated in Teneyuca v. Bexar County, supra[.]”); Brewster
v. Barnes, 788 F.2d 985, 990 n.7 (4th Cir. 1986) (“The definition of ‘employee’ in Title VII contains a
‘personal staff’ exemption which is essentially identical to the exemption contained in the Equal Pay Act.”);
Marburger v. Upper Hanover Township, 225 F. Supp. 2d 503, 510-14 (E.D. Pa. 2002) (using Teneyuca
factors to determine applicability of “policymaking” employee exemption under the Equal Pay Act).
Because we have held that Birch is exempt from Title VII’s coverage, she similarly is exempt from the
Equal Pay Act’s coverage. We therefore affirm the dismissal of Birch’s Equal Pay Act claim.
C.       Birch’s Sex-Based Wage Discrimination Claim under the Ohio Civil Rights Act
        The only remaining basis for Birch to sue for sex discrimination is under Ohio law. Ohio’s Minimum
Fair Wage Standard Act (“MFWSA”) prohibits sex-based wage discrimination. OH. REV. CODE ANN.
§ 4111.17(A). Because Ohio     courts look to judicial interpretations of the federal Equal Pay Act when
interpreting the MFWSA,6 a plaintiff’s prima facie burden under the MFWSA is “‘to prove that the
employer ‘pays different wages to employees of opposite sexes for equal work on jobs the performance of
which require equal skill, effort and responsibility, and which are performed under similar working
conditions.’” Odomes v. Nucare, Inc., 653 F.2d 246, 250 (6th Cir. 1981) (quoting Corning Glass Works
v. Brennan, 417 U.S. 188, 195 (1974)). “Equal” work does not mean identical work. Id. (citation omitted).
Instead, “only substantial equality of skill, effort, responsibility and working conditions is required.” Id.
(citation omitted).
        Defendants argue that, to prove sex discrimination, Birch is required to satisfy this “equal work”
standard, namely, she must show that the work she performs as a magistrate in the Release of Assets
Department is substantially equal to the work performed by the higher-paid male magistrates in the Front
Office Department to whom she compares herself. They further argue that the evidence shows that the work
in these two departments is not equal. Judge Donnelly asserts that magistrates in the Release of Assets
department “have the least amount of responsibilities among the various departments in the Probate Court,”
pointing to the fact that the functions performed by these magistrates used to be performed by deputy clerks
who were not even licensed attorneys.7 Whereas the Release of Assets Department handles the summary
administration of estates when no fiduciary has been appointed, and most of its cases are uncontested, Front
Office magistrates conduct daily hearings on all matters relating to the Probate Court, and the cases they
hear have no limit on the monetary damages or requested relief.


     6
       See Hollowell v. Society Bank & Trust, 605 N.E.2d 954, 959 (Ohio Ct. App. 1992) (“As there is little Ohio case law in this
area, the court must again look to federal law for guidance.”); Creech v. Ohio Cas. Ins. Co., 944 F. Supp. 1347, 1353 (S.D. Ohio
1996) (“Claims under Ohio’s version of the Equal Pay Act, O.R.C. § 4111.17, are subject to the same standards as are applied
to claims under the federal statute.”) (citing Stone v. Greater Cleveland Regional Transit Auth., 635 N.E.2d 1281 (1993)).
     7
       Defendants also point to Birch’s deposition testimony for the proposition that Birch has admitted that the work she performs
is less challenging and demanding than that of the other magistrates. In the cited testimony, however, Birch merely acknowledged
that the work she performed “may be less challenging” than some of the Guardianship or Front Office work that she was
occasionally allowed to do. (J.A. 402) (emphasis added). This testimony is hardly a definitive admission by Birch that her work
is not substantially equal to that of the higher-paid male magistrates in the Front Office department.
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                           Page 8


         In response, Birch points to the experience of Magistrate Heidi Koenig, who handled guardianship
and appropriation cases before moving to the Front Office. After a year and a half on the job, Koenig
testified that the Front Office work was different in that there was a wider span of probate law at issue and
she was required to conduct more evidentiary hearings than in her non-Front Office position, but she could
not say that her work in the Front Office was more demanding. She further testified that any other
magistrate could handle work in the Front Office with the proper training.
         If anything, Magistrate Koenig’s experience tends to show that the fundamental nature of the Front
Office work is different from Release of Assets work because Front Office magistrates generally must spend
significantly more time conducting evidentiary hearings and engaging in complex legal analyses. The fact
that a non-Front Office magistrate might have to be trained to perform in the Front Office further suggests
that Birch was not performing substantially equal work in the Release of Assets Department. Finally, at oral8
argument, Birch’s counsel characterized a magistrate’s movement to the Front Office as a “promotion,”
a fact that, if true, suggests that Front Office work is not substantially equal to Release of Assets work.
          Yet, Birch’s arguable failure to satisfy the “equal work” standard is not necessarily fatal to her sex-
based wage discrimination claim, because she has not alleged a claim under the MFWSA. Birch’s first
amended complaint invoked the Ohio Civil Rights Act, OH. REV. CODE ANN. § 4112.99, which provides
a civil remedy for sex-based wage discrimination under § 4112.02. Section 4112.02 neither contains, nor
incorporates by reference, the MFWSA’s “equal work” standard. Thus, the question is to what extent, if
at all, the MFWSA’s “equal work” standard applies to sex-based wage discrimination claims brought under
§ 4112.02. The U.S. Supreme Court was confronted with a similar question in County of Washington v.
Gunther, 452 U.S. 161 (1981), when it was forced to reconcile Title VII, which contains no explicit “equal
work” standard, and the Equal Pay Act, which does. Because federal case              law applying Title VII is
generally applicable to cases involving § 4112 of the Ohio Civil Rights Act,9 Gunther is highly instructive.

        Title VII, which prohibits discrimination in compensation because of sex, 42 U.S.C. § 2000e-2(a),
contains an employer safe harbor for sex-based wage discrimination that is “authorized” by the Equal Pay
Act (the so-called “Bennett Amendment”). 42 U.S.C. § 2000e-2(h). The employer in Gunther had argued
that “the purpose of the Bennett Amendment was to restrict Title VII sex-based wage discrimination claims
to those that could also be brought under the Equal Pay Act, and thus that claims not arising from ‘equal
work’ are precluded.” Gunther, 452 U.S. at 168. The Court rejected this argument:
           In practical terms, [the petitioners’ argument] means that a woman who is discriminatorily
           underpaid could obtain no relief – no matter how egregious the discrimination might be –
           unless her employer also employed a man in an equal job in the same establishment, at a
           higher rate of pay. Thus, if an employer hired a woman for a unique position in the company
           and then admitted that her salary would have been higher had she been male, the woman
           would be unable to obtain legal redress under petitioners’ interpretation. Similarly, if an
           employer used a transparently sex-biased system for wage determination, women holding
           jobs not equal to those held by men would be denied the right to prove that the system is a
           pretext for discrimination.…Congress surely did not intend the Bennett Amendment to
           insulate such blatantly discriminatory practices from judicial redress under Title VII.
Id. at 178-79. Thus, Gunther instructs that a Title VII plaintiff suing for wage discrimination (and, by
extension, a plaintiff suing under OH. REV. CODE ANN. § 4112.02) is not required, as part of her prima facie


    8
      Similarly, at deposition, Birch appeared to agree with Defendants’ characterization of Koenig’s move to the Front Office
as a promotion. (J.A. 412.)
    9
        Plumbers & Steamfitters Joint Apprenticeship Comm. v. Ohio Civil Rights Comm’n, 421 N.E.2d 128, 131-32 (Ohio 1981).
No. 03-3228                Birch v. Cuyahoga County Probate Court, et al.                                            Page 9


case, to point to a person of the opposite sex performing equal work for greater 10
                                                                                  pay when there is other
highly probative evidence that her salary would have been higher but for her sex.
        The dissent contends that the above-quoted language from Gunther was intended to be a “very
narrow exception to the ‘equal work’ standard in Title VII sex-based wage discrimination claims” and
argues that the exception applies only (1) where an employer admits to sex discrimination (i.e., the plaintiff
must present “direct evidence of intentional wage discrimination”) or (2) in situations involving
transparently sex-biased systems for wage determination. Read in context, however, it is clear that the
Supreme Court proffered these two examples of blatant sex discrimination in order to starkly demonstrate
the untenability of the argument that a female plaintiff claiming wage discrimination necessarily must point
to a man in an equal job in the same employment, who is earning a higher rate of pay. See Gunther, 452
U.S. at 181 (finding it “sufficient to note that respondents’ claims of discriminatory undercompensation are
not barred by [the Bennett Amendment] merely because respondents do not perform work equal to that of
male jail guards”). The Court’s two examples of “egregious” sex discrimination obviously were not
intended to convey the sum total of situations in which a Title VII plaintiff can sue for sex discrimination
notwithstanding her inability to satisfy the “equal work” standard. Indeed, the Supreme Court expressly
refrained from deciding “the precise contours of lawsuits challenging sex discrimination in compensation
under Title VII.” Id.
         Even assuming that Birch cannot satisfy the equal work standard, her burden under OH. REV. CODE
ANN. § 4112.02, as it would be under Title VII, see note 9, supra, is to produce some other evidence that
shows that Defendants discriminated against her in terms of her salary because of her sex. See Conti v.
Universal Enter., Inc., 50 Fed. Appx. 690, 698 (6th Cir. Sep. 20, 2002) (“Pursuant to Gunther, plaintiff’s
failure to produce evidence to show that she was paid less than male employees who performed equal work
does not preclude her from establishing her claim of gender-based wage discrimination under Title VII.
Plaintiff must, however, produce some other evidence which shows that Enterprises discriminated against
her in terms of her salary because of her gender.”). That evidence can consist of “either direct evidence of
discrimination or circumstantial evidence which would support an inference of discrimination.” Id. at 699
(emphasis added; citing Kline v. TVA, 128 F.3d 337, 348 (6th Cir. 1997)).
        Contrary to the dissent’s position, a Title VII plaintiff (and, therefore, a plaintiff suing under Ohio’s
Title VII counterpart) is not required to submit direct evidence of intentional discrimination. Courts are not
supposed to “depart from the ‘[c]onventional rul[e] of civil litigation [that] generally appl[ies] in Title VII
cases.’” Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003) (quoting Price Waterhouse v. Hopkins, 490
U.S. 228, 253 (1989)). “That rule requires a plaintiff to prove his case ‘by a preponderance of the evidence,’
[Price Waterhouse, 490 U.S. at 253,] using ‘direct or circumstantial evidence,” Postal Service Bd. of
Governors v. Aikens, 460 U.S. 711, 714 n.3 (1983).” Id. (emphasis added). “The reason for treating
circumstantial and direct evidence alike is both clear and deep-rooted: ‘Circumstantial evidence is not only
sufficient, but may also be more certain, satisfying and persuasive than direct evidence.’” Id. at 100
(quoting Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 508 n.17 (1957)).
        Following the lead of Title VII cases, the Court of Appeals of Ohio, interpreting OH. REV. CODE
ANN. § 4112.02, has held that the plaintiff has the burden of establishing a prima facie case of
discrimination “either by direct evidence or circumstantial evidence.” Shepard v. Griffin Servs., Inc., No.
19032, 2002 WL 940110, at *3 (Ohio Ct. App. May 10, 2002) (citing Teamsters v. United States, 431 U.S.
324, 357-58 (1977)). The court has explained that “[d]irect evidence is ‘evidence which, if believed, proves
the existence of improper discrimination animus without inference or presumption.” Id. (internal quotation
marks and citations omitted). “Evidence either of statements made by non-decision makers or of statements

    10
        The Ohio Civil Rights Act contains no counterpart to Title VII’s Bennett Amendment. Unlike the explicit statutory link
between Title VII and the Equal Pay Act, § 4112.02 of the Ohio Civil Rights Act does not refer to the MFWSA at all. Arguably,
this fact makes it even clearer that satisfaction of the MWSA’s “equal work” standard is not always required in sex-based wage
discrimination cases brought under § 4112.02.
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                               Page 10


made by decision-makers that are not related to the decisional process itself do not satisfy the plaintiff’s
burden of demonstrating direct evidence of discriminatory animus.” Id. (citations omitted). “Instead, a
plaintiff must show a direct correlation between the evidence of discrimination and the specific employment
decision in question.” Id. (citations omitted).
         We hold that Birch has proffered “direct” evidence of intentional discrimination, as the Ohio courts
define that concept. During the October, 1998 meeting, when Birch and the other female magistrates
confronted Judge Donnelly about their salary concerns, Judge Donnelly allegedly responded that he did not
“have to hire women”; that the female magistrates did not have to work at the court if they do not want to;
and that he did not know   how to make the salaries fair because he “rel[ied] on the men to do the important
work of the Court.”11 He also allegedly told Birch that she was fired, a statement he subsequently retracted.
Assuming Judge Donnelly made these statements (as the Court must in the summary judgment context),
they constitute highly probative evidence of sexual bias by the individual most familiar with and responsible
for setting the magistrates’ salaries, a bias that he expressed in the context of Birch’s complaint about being
underpaid. Moreover, there was a direct correlation between Judge Donnelly’s sexual animus and his
refusal to increase Birch’s pay in order to make it fair compared to the salary of males. Indeed, Judge
Donnelly’s initial response was to cut Birch’s pay altogether by firing her, although he subsequently
retracted that decision. No inference is required to conclude from the context of Judge Donnelly’s
comments that he intended to set Birch’s pay based, at least in part, on her sex, and that he resented being
presented with the equal pay request. His statements were not random “thoughts” on the inferiority of
women, but were evidence of a purposeful motivation to maintain Birch’s pay at its current level because
of her sex.
        Summary judgment is unwarranted, even assuming, arguendo, that Judge Donnelly’s comments are
more appropriately classifieds as “circumstantial” evidence of discriminatory intent. According to the
dissent, Birch cannot prove discrimination through the McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973) paradigm utilized for intentional discrimination cases premised solely on circumstantial evidence.
We disagree.
        It is true that, in typical disparate treatment cases, this Court applies the McDonnell Douglas four-
part test for a prima facie case and has held that the fourth element of the test is satisfied with evidence that
a similarly-situated person outside the protected class received more favorable      treatment. E.g., Mitchell v.
Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (applying Ohio law).12 It does not follow, however, that
the plaintiff necessarily must submit such comparative evidence in order to establish a prima facie case.
The Supreme Court has explained that “[t]he facts necessarily will vary in [discrimination] cases, and the
specification … of the prima facie proof required …is not necessarily applicable in every respect to different
factual situations.” McDonnell Douglas, 411 U.S. at 802 n.13; accord Texas Dep’t of Community Affairs
v. Burdine, 450 U.S. 248, 253 n.6 (1981) (noting that the standard for establishing a prima facie case “is not


    11
       As Defendants concede, the district court erroneously held that the evidence of Judge Donnelly’s statements were
inadmissible hearsay. In fact, Birch’s testimony of Judge Donnelly’s statements are not hearsay at all, but rather, admissible party
admissions. See FED. R. EVID. 801(d)(2) (providing that a statement offered against a party that is the party’s own statement, in
either an individual or a representative capacity, is not hearsay).
    12
        The first three prima facie elements are generally that (1) the plaintiff belongs to a protected class (e.g., sex); (2) the
plaintiff was qualified for the position; and (3) the plaintiff was subjected to an adverse employment action. E.g., McDonnell
Douglas, 411 U.S. at 802; Mitchell, 964 F.2d at 582. The fourth element in a failure to hire case, as in McDonnell Douglas,
requires the plaintiff to show that he was rejected for the position and that the employer continued to seek applications from
persons with the plaintiff’s qualifications and/or that a person outside of the plaintiff’s protected class was hired. McDonnell
Douglas, 411 U.S. at 802; Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079, 1095 (6th Cir. 1996). An alternative manner of
satisfying the fourth element in a disparate treatment case is through evidence that, for the same or similar conduct, the plaintiff
was treated differently than a similarly-situated employee outside of the plaintiff’s protected class. Mitchell, 964 F.2d at 582
(holding that a plaintiff suing for discriminatory discharge can prove the fourth element of her prima facie case by showing either
that she was replaced by someone outside of the protected class or that “a comparable non-protected person was treated better”).
No. 03-3228             Birch v. Cuyahoga County Probate Court, et al.                               Page 11


inflexible”) (citing McDonnell Douglas, 411 U.S. at 802 n.13); Furnco Constr. Corp. v. Waters, 438 U.S.
567, 577 (1978) (noting that the McDonnell Douglas method for providing disparate treatment “was never
intended to be rigid, mechanized, or ritualistic”); Brown v. Packaging Corp. of Am., 338 F.3d 586, 590 n.1
(6th Cir. 2003) (“It is worth noting that the Supreme Court [in McDonnell Douglas] did not intend its
discussion [of the prima facie case] to limit the ways in which a plaintiff could establish a prima facie
case.”). Thus, for example, there may be cases where there is so much evidence of a decision-maker’s
discriminatory animus that a plaintiff’s failure to satisfy the fourth element of the McDonnell Douglas prima
facie case is not fatal to her claim. Cf. id. (hypothesizing that, even if the plaintiff could not demonstrate
the fourth prima facie element of his failure to promote claim, he might well have been able to make out
a case of disparate treatment for the jury “had there been a wealth of circumstantial evidence of
discriminatory animus”).
        The Supreme Court made this very point in Gunther when it held that there may be viable cases of
sex-based wage discrimination even where the plaintiff cannot point to a similarly-situated employee of the
opposite sex who is earning more. Gunther, 452 U.S. at 178-79. Yet, requiring such a plaintiff, as part of
her prima facie case, to produce evidence that comparably situated employees of the opposite sex were
treated more favorably (i.e. received unequal pay for equal work) would directly conflict with the Court’s
holding. Therefore, this type of comparative evidence cannot, as a matter of logic, be a necessary part of
the plaintiff’s prima facie burden.
        According to the Supreme Court, the purpose of the prima facie burden is to “eliminate[] the most
common nondiscriminatory reasons” for the adverse action and raise an inference that the adverse action
was motivated by discriminatory animus. Burdine, 450 U.S. at 253-54 (citations omitted); see also Price
Waterhouse, 490 U.S. at 270 (O’Connor, J., concurring) (“The prima facie case established [in McDonnell
Douglas] was not difficult to prove, and was based only on the statistical probability that when a number
of potential causes for an employment decision are eliminated an inference arises that an illegitimate factor
was in fact the motivation behind the decision.”); Furnco, 438 U.S. at 577 (“A prima facie case under
McDonnell Douglas raises an inference of discrimination only because we presume these acts, if otherwise
unexplained, are more likely than not based on the consideration of impermissible factors.”). The evidence
that Birch has proffered fulfills these functions. Judge Donnelly’s sexually biased comments, expressed in
the context of Birch’s complaint about what she believed to be discriminatorily low pay, tend to eliminate
the most common nondiscriminatory reasons for her rate of pay (e.g., job duties, years of service, poor
performance). Accordingly, such powerful evidence of discriminatory animus, whether characterized as
direct or circumstantial, is sufficient to satisfy Birch’s “not onerous” prima facie burden. Burdine, 450 U.S.
at 253.
          Because we hold that Birch has met her prima facie burden of demonstrating sex-based wage
discrimination, the remaining question under the McDonnell Douglas paradigm is whether she has created
a genuine issue of material fact as to whether Defendants’ non-discriminatory justifications for her rate of
pay are a pretext for sex discrimination. According to the Supreme Court, “a plaintiff’s prima facie case,
combined with sufficient evidence to find that the employer’s asserted justification is false, may permit the
trier of fact to conclude that the employer unlawfully discriminated.” Reeves v. Sanderson Plumbing Prod.,
Inc., 530 U.S. 133, 148 (2000). As discussed below, Birch has submitted evidence suggesting that several
of Defendants’ explanations are false.
        Defendants proffered several reasons for Birch’s lower salary compared to the higher-paid male
magistrates, including Birch’s relatively fewer years of service with the Probate Court and her allegedly
deficient performance. But the record suggests that Defendants do not exclusively or consistently rely on
years of service to set salaries. Three female magistrates (Ann Wenneman, Heidi Koenig, and Rosanne
Hillow) earn less than a male magistrate (Richard Gedeon) even though he has less court tenure than they.
In addition, two of those magistrates (Wenneman and Hillow) earn the same salary as a male magistrate
(Alan Shankman), even though the female magistrates have greater court tenure. Thus, a factfinder
No. 03-3228               Birch v. Cuyahoga County Probate Court, et al.                                       Page 12


reasonably could reject Defendants’ assertion that Birch’s lower pay is explainable by her relatively fewer
years with the court.
        Defendants’ assertion that Birch’s lower salary is explainable by her allegedly deficient performance
also raises a significant credibility issue. Defendants’ sole support for this argument is Judge Donnelly’s
declaration, which states, “In reviewing the daily work of all the Magistrates, I observed that the error rate
of Plaintiff Wanda Birch was greater than the other Magistrates. As a result, I have less confidence in
Plaintiff’s work, her abilities and her judgment.” Defendants have provided absolutely no explanation of
what is meant by Birch’s alleged “error rate.” More importantly, Judge Donnelly never explained how
Birch’s alleged error rate was connected to her lower rate of pay. Indeed, the following evidence suggests
that there is no such connection: (1) at no time during the four years prior to the date Birch first confronted
Judge Donnelly about her salary concerns had Defendants told her they had been dissatisfied with her job
performance; (2) Birch has received regular salary increases; (3) there are no performance guidelines, job
descriptions, or formal evaluations to substantiate Birch’s alleged poor performance; (4) there are no notes
or comments about Birch’s performance in her personnel file; and (5) there is no written record of the actual
work performed by each magistrate upon which the level of each magistrate’s compensation could be based.
From these facts, a reasonable jury could disbelieve Judge Donnelly’s statement about Birch’s poor
performance and its purported connection to her rate of pay.
        In sum, the record contains sufficient evidence to create a genuine issue of material fact as to
whether Birch’s salary was set lower than it would have been had she been a man. The most significant
evidence in this regard are Judge Donnelly’s alleged biased statements indicating that Birch’s sex was a
consideration when he set and/or refused to increase her salary. In addition, several of Defendants’ facially
non-discriminatory justifications for Birch’s lower salary are in material dispute, permitting the inference
that they are a pretext for a discriminatory motive. For these reasons, we reverse the district court’s
dismissal of Birch’s sex-based wage discrimination claim under the Ohio Civil Rights Act.
D.        Birch’s Retaliation Claims
        Birch’s first amended complaint alleged retaliation claims against Defendants pursuant to OH. REV.
CODE ANN. § 4112 and 42 U.S.C. § 1983. She alleged that, in retaliation for her complaints to Judge
Donnelly about what she perceived to be sex discrimination, her employment was terminated, she was
“threaten[ed],” and her work was scrutinized more closely.
        Defendants argue that Birch cannot bring a retaliation claim under § 1983,13 because that claim is
premised on the allegation that Defendants retaliated against her for exercising a right created by Title VII
(the right to oppose unlawful activity), not the Constitution. See Day v. Wayne County Bd. of Auditors, 749
F.2d 1199, 1204 (6th Cir. 1984) (“[W]e believe Title VII provides the exclusive remedy when the only
§ 1983 cause of action is based on a violation of Title VII.”). But arguably the First Amendment to the
Constitution independently protects a government employee from retaliation for complaints about
discriminatory employment practices, which are a matter of public concern. See Mt. Healthy City School
Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 284 (1977) (government employee speech that touches on a
matter of public concern is constitutionally protected, but must be balanced against the interest of the State,
as an employer, in promoting the efficiency of the public services it performs through its employees) (citing
Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)); Strouss v. Mich. Dept. of Corrections, 250 F.3d 336,
346 (6th Cir. 2001) (noting in dicta that a First Amendment retaliation claim based on complaints about
sexual harassment, which is a specific form of sex discrimination, would be viable because such complaints
are a matter of public concern); Perry v. McGinnis, 209 F.3d 597, 604 (6th Cir. 2000) (holding that a
complaint of race discrimination made to an employer in the context of an internal grievance constituted


     13
       42 U.S.C. § 1983 imposes liability on any “person” who, under color of law, deprives another person of any rights,
privileges or immunities secured by the Constitution and federal law.
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                               Page 13


a matter of public concern meriting First Amendment protection). Moreover, the rationale of Day –
preventing state government employees from bypassing Title VII’s administrative processes and going
directly to court – simply do not apply to a plaintiff like Birch, who is exempt from Title VII’s protections.
Thus, we decline to dismiss Birch’s § 1983 retaliation claim pursuant to Day.
        Ultimately, Birch’s retaliation claims, whether brought under § 1983, Title VII or the Ohio Civil
Rights Act, fail as a matter of law because she cannot establish a prima facie case. An essential element
of a retaliation claim is that the plaintiff suffered an adverse employment action that is tantamount to a
“materially adverse change in the terms of her employment.” Kocsis v. Multi-Care Management, Inc., 97
F.3d 876, 885 (6th Cir. 1996) (citation omitted); see also id. at 886 (holding that a “mere inconvenience”
or a “bruised ego” is not enough to constitute an adverse employment action). Although Birch argues that
she was terminated during the October, 1998 meeting with Judge Donnelly after she complained about
unequal pay, the record shows that Judge Donnelly rescinded the termination in his next breath and that
Birch continues to be employed as a magistrate with the Probate Court. Under these circumstances, the
“termination” was not tantamount to any kind of change in Birch’s employment status. The only other
retaliatory conduct to which Birch points with any specificity is increased scrutiny of her work, but such
actions also are not tantamount to adverse employment actions. See Allen v. Mich. Dep’t of Corrections,
165 F.3d 405, 410 (6th Cir. 1999) (holding that supervisors’ alleged action of monitoring the plaintiff more
closely than they monitored non-African       American employees did not constitute “adverse employment
actions” actionable under Title VII).14 For these reasons, the district court properly granted summary
judgment for Defendants on Birch’s retaliation claims.
                                                               III.
       For all the foregoing reasons, we AFFIRM the dismissal of Birch’s Title VII and Equal Pay Act
claims, as well as her claims for race discrimination, age discrimination, and intentional infliction of
emotional distress. However, we REVERSE the district court’s dismissal of her sex-based wage
discrimination claim under the Ohio Civil Rights Act.




    14
        At oral argument, Birch’s counsel intimated that Birch suffered an adverse action in the form of being denied a promotion
to the Front Office. Birch’s appellate brief, however, fails to mention the alleged promotion denial as an example of retaliatory
conduct. Birch also failed to separately appeal the district court’s dismissal of her failure-to-promote claim. Accordingly, she has
waived the issue of the alleged promotion denial for purposes of this appeal.
No. 03-3228             Birch v. Cuyahoga County Probate Court, et al.                                 Page 14


                         _____________________________________________
                         CONCURRING IN PART, DISSENTING IN PART
                         _____________________________________________
        JULIA SMITH GIBBONS, Circuit Judge, concurring in part and dissenting in part. I agree with the
majority that Birch cannot recover on her claim of sex-based wage discrimination under either Title VII or
the Equal Pay Act. I also agree that Birch cannot establish a claim of retaliation under § 1983, Title VII,
or the Ohio Civil Rights Act. However, because I cannot agree with the majority’s conclusion that Birch
can establish a sex-based discrimination claim under the Ohio Civil Rights Act, Oh. Rev. Code Ann.
§§ 4112.02, 4112.99, I respectfully dissent.
                                                       I.
        The majority concludes that Birch raises a genuine issue of material fact on her sex-based wage
discrimination claim under the Ohio Civil Rights Act, notwithstanding the fact that she has been unable to
satisfy the “equal work” standard, as required for claims brought under the Equal Pay Act. To meet this
standard, an employee must prove that “an employer pays different wages to employees of opposite sexes
‘for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which
are performed under similar working conditions.’” Corning Glass Works v. Brennan, 417 U.S. 188, 195
(1974); Odomes v. Nucare, Inc., 653 F.2d 246, 250 (6th Cir. 1981). Though the majority concedes that
Birch’s failure to meet the “equal work” standard bars Birch’s recovery under Ohio’s Minimum Fair Wage
Standard Act, Oh. Rev. Code Ann. § 4111.17(A), because Ohio courts rely on interpretations of the Equal
Pay Act in construing their own law, Stone v. Greater Cleveland Reg’l Transit Auth., 635 N.E.2d 1281,
1285 (Ohio 1993), the majority finds that Birch may be able to succeed on her wage discrimination claim
under § 4112.02 without satisfying the “equal work” standard. The majority reaches this conclusion by
relying on the Supreme Court’s reasoning in County of Washington v. Gunther, 452 U.S. 161 (1981), in
which the court held that a plaintiff bringing suit under Title VII for sex-based wage discrimination may
not be required to meet the “equal work” standard set forth under the Equal Pay Act.
        I cannot agree with the majority’s conclusion. Gunther was intended to be a very narrow exception
to the “equal work” standard in Title VII sex-based wage discrimination claims. Indeed, the Supreme Court
explicitly declined to “decide . . . the precise contours of lawsuits challenging sex discrimination in
compensation under Title VII.” Id. at 181. The opinion, instead of finding the “equal work” standard of
the Equal Pay Act wholly inapplicable to Title VII cases, as the majority would hold, carves out exceptions
from the “equal work” requirement in a few isolated situations, such as instances where an individual holds
a unique job and the employer has expressly admitted that the individual would be paid more but for the
individual’s sex and situations involving “transparently sex-biased system[s] for wage determination.” Id.
at 179.
        Federal courts hearing cases involving sex-based wage discrimination claims have read
Gunther narrowly, rather than expansively, as the majority does today. See Clark v. Johnson & Higgins,
1999 WL 357804, at *3 (6th Cir. May 28, 1999) (finding the Gunther rationale inapplicable in a case where
the employer made no admission that the employee would have been paid more had she been male and
where no “transparently sex-biased system for wage determination” existed, and holding that a claims of
wage discrimination under Title VII and the Equal Pay Act are subject to standards which are substantially
similar such that the outcome of both claims should be identical); Plemer v. Parsons-Gilbane, 713 F.2d
1127, 1133 (5th Cir. 1983) (stating that Gunther’s rationale is limited to cases of “transparently sex-biased
system[s] for wage determination” and cases involving direct evidence that the employer paid the employee
less because of his or her sex); EEOC v. Sears, Roebuck & Co., 628 F. Supp. 1264, 1333 (N.D. Ill. 1986)
(noting that the Gunther analysis is only appropriate in instances of intentional discrimination that is direct,
or violations that are blatant, and noting that federal courts have refused to apply Gunther analysis where
the claim involves a subjective assessment of different positions with different duties).
No. 03-3228                 Birch v. Cuyahoga County Probate Court, et al.                                               Page 15


        Birch’s claim does not fit within the narrow confines of the Gunther exception, as Birch fails to
present direct evidence of the type addressed in Gunther, that is, there is no admission on the part of any
defendant that she would have been paid more for the same work if she were a man. Nor has she identified
to the court a “transparently sex-biased system for wage determination”; the divergence in quality of work
and level of responsibility between the magistrates in the higher-paid positions in the Front Office
Department and the lower-paid positions in the Release of Assets Department makes it impossible to
attribute the pay differential to gender. Therefore, because Birch’s claim does not fall within the
circumscribed bounds of Gunther, I would find that the “equal work” standard of the Equal Pay Act, rather
than the more general Title VII analysis, governs Birch’s § 4112.02 claim.
        The majority chooses not only to read the Gunther case as broadly exempting sex-based wage
discrimination  claims from satisfying the “equal work” standard, but extends that exemption to Ohio state
law.1 Such an expansion of Gunther is unjustified by case law interpreting § 4112.02 of the Ohio Civil
Rights Act. Recent cases have required a plaintiff claiming sex-based wage discrimination, brought under
either § 4112.02 or § 4111.17, to satisfy the “equal work” standard set forth in the Equal Pay Act. See, e.g.,
Brune v. BASF Corp., No. 99-3194, 2000 WL 1597908, at *2 (6th Cir. Oct. 17, 2000) (“[T]he EPA analysis
applies to [the] claim of wage discrimination under Ohio Rev. Code § 4112.02(A).”); Clark, No. 97-4233,
1999 WL 357804, at *3 (finding that the only difference between a claim under the Equal Pay Act and
§ 4112.02 of Ohio law was the statute of limitations); Follas v. Bagley, No. 3:99CV7746, 2000 WL 251658,
at *2-3 (N.D. Ohio Feb. 10, 2000) (“Analysis for claims of wage discrimination–or unequal pay for equal
work–is essentially the same whether claimed under . . . Title VII, the Equal Pay Act, or [§ 4112.02],” and
discussing the “equal work” requirement); Kroh v. Cont’l Gen. Tire, Inc., No. 19412, 1999 WL 1215167,
at *2 (Ohio App. Dec. 15, 1999) (“[C]laims alleging unequal pay, pursuant to either R.C. 4111.17 or R.C.
4112.02, are subject to the analysis employed under the Federal Equal Pay Act”); Gliner v. Saint-
Gobain/Norton Indus. Ceramics Corp., No. 74055, 1999 WL 380434, at *35 (Ohio App. June 10, 1999) (“It
has been determined that claims brought pursuant to [§] 4112, et seq. and [§] 4111.17 are subject to the same
standards as are applied to claims brought under its Federal Equal Pay Act counterpart.”) (citations omitted),
rev’d on other grounds, 732 N.E.2d 389 (Ohio 2000). Though the majority finds that Birch’s § 4111.17
claim fails due to Birch’s inability to satisfy the “equal work” standard, the majority chooses to nullify this
requirement with respect to § 4112.02. Such a departure from past interpretations of the Ohio law should
not, in my opinion, originate in federal court. See Combs v. Int’l Ins. Co., 354 F.3d 568, 577 (6th Cir. 2004)
(noting that federal courts should be cautious when making determinations of state law); Shah v. Upjohn
Co., Nos. 95-2337, 96-1079, 1997 WL 90305, at *4 (6th Cir. Feb. 28, 1997) (“[A] federal court should
manifest great caution in blazing new state-law trails.”) (internal citation, quotation marks, and alterations
omitted).
        Thus, I would hold that Birch’s claim under § 4112.02, like her claim under § 4111.17, must fail,
due to Birch’s inability to satisfy the “equal work” standard. The majority opinion satisfactorily discusses
the reasons that Birch cannot satisfy this standard; it only errs in failing to apply this standard to § 4112.02
as well as § 4111.17.




    1
      It is notable that neither the parties nor the district court distinguished between Birch’s federal- and state-based wage
discrimination claims. Both the parties’ briefs as well as the district court opinion assumed that the claims were substantially
identical, such that if the federal discrimination claims failed, so too did the state discrimination claims. It was not until this
court’s majority opinion that a distinction was drawn between the fates of the federal and state discrimination claims.
No. 03-3228                  Birch v. Cuyahoga County Probate Court, et al.                                               Page 16


                                                                II.
        Even assuming arguendo that the “equal work” standard does not apply to Birch’s claim, so that
Title VII analysis,  rather than Equal Pay Act analysis, governs Birch’s wage discrimination claim under
§ 4112.02,2 Birch nonetheless fails to present evidence creating a genuine issue of fact on her claim of sex-
based wage discrimination. Under Title VII  analysis, a plaintiff can establish a discrimination claim through
either direct or circumstantial evidence.3 Birch fails to raise a genuine issue of material fact employing
either kind of evidence.
        In order to establish a case of sex discrimination under Title VII analysis, a plaintiff must prove
discriminatory intent. Mauzy v. Kelly Servs., Inc., 664 N.E.2d 1272, 1277 (Ohio 1996). The plaintiff may
satisfy this burden by producing either direct or circumstantial evidence of sex discrimination. See
McGowan v. Cuyahoga Metro. Hous. Auth., No. 84041, 2004 WL 1752867, at *1 (Ohio App. Aug. 5, 2004).
In a direct evidence case, the plaintiff must present “direct testimony that the employer acted with a
discriminatory motive.” Vincenti v. Hilliard-Lyons, Inc., No. 91-5374, 1991 WL 256708, at *2 (6th Cir.
Dec. 5, 1991) (citing Blalock v. Metals Trades, Inc., 775 F.2d 703, 707 (6th Cir. 1985)). While it is
necessary to produce evidence which supports a finding of discriminatory intent, such proof alone is
insufficient. Mauzy, 664 N.E.2d at 1280. Rather, “[t]he critical inquiry . . . is whether gender was a factor
in the employment decision at the moment it was made.” Price Waterhouse v. Hopkins, 490 U.S. 228, 241
(1989). As such, the plaintiff attempting to establish a claim of sex discrimination using direct evidence
must also point to an action or omission made with respect to the plaintiff’s employment and connect the
action to the discriminatory intent. See id. at 262 (O’Connor, J., concurring) (noting that Title VII was not
intended to be a “thought control bill,” and that it is necessary to have the requisite discriminatory intent
coupled with an adverse employment action in order to establish a prima facie case). Thus, the plaintiff
bears the burden of not only showing that the employer had discriminatory thoughts, but also that the
adverse employment action that she complains of was a product of that discriminatory thought. Mauzy, 664
N.E.2d at 1280.
        Birch produces three statements made by Donnelly during the context of a discussion about the
existing salary discrepancies between men and women at the office as direct evidence of discrimination:
(1) Donnelly’s assertion that he “did not have to hire women,” as there was no law which mandated that he
do so; (2) Donnelly’s statement that the female magistrates were not obligated to work at the court if they
did not want to; and (3) Donnelly’s statement that he would not know how to make the salaries fair, as he
relied on men to do the important work of the court. Certainly, these statements display troubling
discriminatory animus toward the female magistrates on Donnelly’s part. However, as noted above,
evidence of discriminatory thought or intent alone is not enough. Birch is required, additionally, to present
evidence permitting an inference that the adverse employment action she complains of–namely, the pay
differential between her salary and the salaries of her male co-workers–was taken because of Donnelly’s
discriminatory thoughts toward her because of her sex. Thus, while Donnelly’s statements provide direct
evidence of generalized discriminatory animus, they do not provide direct evidence to support Birch’s
specific claim.



    2
     See Plumbers & Steamfitters Joint Apprenticeship Comm. v. Ohio Civil Rights Comm’n, 421 N.E.2d 128, 131 (Ohio 1981)
(“[W]e have determined that federal case law interpreting Title VII of the Civil Rights Act of 1964 is generally applicable to cases
involving alleged violations of R.C. Chapter 4112.”) (internal citations omitted).
    3
      The majority opinion inaccurately describes the dissent as requiring a plaintiff in a Title VII case to present direct evidence
of intentional discrimination. Such a characterization misses the point. As noted previously, one exception to the “equal work”
analysis for wage-based claims permitted by Gunther is the situation in which there is an admission of discriminatory intent in
setting pay, an admission which constitutes direct evidence. But if the majority is correct in its conclusion that Gunther permits
conventional Title VII rather than “equal work” analysis in a broad range of cases, then traditional Title VII analysis, permitting
either direct or circumstantial evidence, applies.
No. 03-3228             Birch v. Cuyahoga County Probate Court, et al.                                Page 17


        Birch cannot meet this burden, and thus her claim of direct discrimination fails. It is true, as the
majority notes, that the statements listed above were made in the context of a discussion between Donnelly
and four female magistrates, including Birch, regarding the women’s salary concerns. However, the record
reveals no evidence permitting a finding of a connection between Donnelly’s discriminatory views and the
setting of Birch’s salary. Therefore, while the statements can be used as circumstantial evidence of
discrimination against Birch, they fail to permit an inference of discrimination based on direct evidence.
See Anderson v. Twitchell-A Tyco Int’l Ltd., 76 F. Supp. 2d 1279, 1285 (M.D. Ala. 1999).
         In the absence of direct evidence of sex discrimination, the plaintiff may also establish her claim by
producing circumstantial evidence of discrimination. Title VII requires that a plaintiff meet the familiar
McDonnell-Douglas test when establishing a claim of discrimination using circumstantial evidence. See
Mitchell v. Toledo Hosp., 964 F.2d 577, 582(6th Cir. 1992) (Title VII sex discrimination case applying the
four-part test articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). To satisfy the
four-part test for a prima facie case of discrimination, the plaintiff must show that: (1) she was a member
of a protected class; (2) she suffered an adverse employment action; (3) she was qualified for the position;
and (4) a similarly situated person outside the protected class received more favorable treatment. Id. Birch
is clearly a member of a protected class, and has identified an adverse employment action in the form of the
difference between her salary and that of her male co-workers. However, Birch is unable to identify a male
co-worker who is similarly situated. Therefore, Birch is unable to meet her prima facie burden.
         Birch is required, to meet her prima facie burden, to identify a non-protected employee who was
similarly situated, or directly comparable, in all material respects. See Ercegovich v. Goodyear Tire &
Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998); McGowan, 2004 WL 1752867, at *2. The most important
factors to be considered may vary from case to case, but in order to meet this burden, Birch was required
to identify someone who has dealt with the same supervisor, has been subject to the same standards, and
has engaged in the same conduct without differentiating or mitigating circumstances which would justify
a distinction between either the workers’ conduct or the supervisor’s treatment of the workers. See Jones
v. Swagelok Co., No. 83849, 2004 WL 1631162, at *4 (Ohio App. July 22, 2004). Birch has attempted to
satisfy this standard by pointing to the male workers in the Front Office Department who are more highly
compensated. However, these male employees perform substantially different, more demanding functions
and possess greater responsibility. Therefore, I cannot agree that these employees are similarly situated.
In fact, the reasons laid out in the majority opinion for finding that Birch failed to satisfy the “equal work”
standard also provide support for the notion that Birch is not similarly situated to the male Front Office
Magistrates with whom Birch compares herself. See Conti v. Univ. Enter., Inc., 50 Fed. Appx. 690, 699 (6th
Cir. 2002) (finding that the relevant factors to consider in determining whether a Title VII plaintiff has
satisfied her burden of identifying a similarly situated employee in a wage discrimination case include those
factors considered in determining whether an employee has satisfied the “equal work” standard under the
Equal Pay Act). As a result, Birch fails to present evidence to establish a prima facie claim of sex
discrimination based on circumstantial evidence, as she cannot satisfy all four elements of the McDonnell-
Douglas test.
        The majority correctly notes that there may conceivably be situations in which a plaintiff cannot
establish a prima facie case under conventional McDonnell-Douglas analysis, yet may still withstand
summary judgment in a circumstantial evidence case. This, however, is not such a case. Here, the plaintiff
has made no effort whatever to compare herself to any other individual employee. Her evidence of
Donnelly’s statements permits only an inference that Donnelly harbored discriminatory attitudes about
women employees in general, not an inference that the setting of Birch’s salary was motivated by sex-based
discrimination. A claim of sex-based discrimination cannot succeed based on such diffuse evidence of
discriminatory animus, where the record contains no evidence connecting the discriminatory attitude to any
employment decision involving the plaintiff. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 141
(2000) (holding that the trait protected under Title VII “must have actually played a role in the employer’s
decisionmaking process and had a determinative influence on the outcome.”) (internal quotation marks and
citation omitted).
No. 03-3228            Birch v. Cuyahoga County Probate Court, et al.                            Page 18


       For the all of the reasons stated above, I cannot conclude that Birch has raised a genuine issue of
material fact on her sex-based wage discrimination claim under the Ohio Civil Rights Act and therefore
would find that the district court properly granted summary judgment in favor of the defendants.